Citation Nr: 1537358	
Decision Date: 09/01/15    Archive Date: 09/10/15

DOCKET NO.  11-00 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether the termination of the award of VA nonservice-connected improved death pension benefits, effective February 1, 2010, was proper.

(The issues of entitlement to service connection for the cause of the Veteran's death and entitlement to Dependents' Educational Allowance (DEA) benefits pursuant to 38 U.S.C. Chapter 35 are addressed in a separate, concurrently-issued decision.)  


REPRESENTATION

Appellant represented by:	Fuala'au Rosia Lancaster, Agent



ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran served on active duty from November 1942 to November 1944, and he died in November 1982.  The appellant is the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a decision issued in April 2010 by the St. Paul, Minnesota, Regional Office (RO) Pension Management Center of the Department of Veterans Affairs (VA).  

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

In June 2014, the Board remanded the claim captioned above for the issuance of a statement of the case, pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The RO issued the requested statement of the case in July 2014, and the appellant perfected her appeal of the issue in a substantive appeal received in September 2014, thereby conferring jurisdiction to the Board.


FINDING OF FACT

Effective February 1, 2010, the Veteran's annualized countable income exceeded the maximum annual pension rate for a surviving spouse with no dependents.



CONCLUSION OF LAW

Termination of the Veteran's VA nonservice-connected improved death pension benefits effective February 1, 2010, was proper.  38 U.S.C.A. §§ 1503, 1521 (West 2014); 38 C.F.R. §§ 3.3, 3.23, 3.105, 3.271, 3.272, 3.273, 3.660 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2014).  With regard to the appellant's dispute with the termination of her death pension benefits, the application of the law to the undisputed facts is dispositive of this appeal, and thus the general notice and assistance requirements are inapplicable.  See Mason v. Principi, 16 Vet. App. 129 (2002).  

The Board acknowledges that while such general notice and assistance requirements are inapplicable to pension termination claims, VA regulations provide additional due process requirements in cases where pension benefits are reduced or discontinued.  38 C.F.R. § 3.105(f), (i).  However, these additional due process requirements are designed to protect those claimants who have been receiving, and presumably relying upon, the amount of income being reduced or terminated.  Conversely, in this case, the appellant was apprised of her retroactive award of death pension benefits for the period from February 2009 to February 2010 in a decision issued in April 2010; accordingly, she had not been in receipt of these benefits for any period of time when she was apprised of their termination.  

Thus, as she was not reliant on this income, the additional due process requirements for termination of pension benefits designed to protect those who have become reliant on the pension income are inapplicable.  See Murphy v. Shinseki, 26 Vet. App. 510 (2014) (stating that these procedural due process "safeguards exist, in part, to ensure that [claimants] who have come to rely on the payment of disability compensation at a particular level are not deprived of that income without being duly notified of a prospective reduction and being given a meaningful opportunity to contest that reduction").

Given the aforementioned, the Board determines that this claim is ripe for appellate review.  

Termination of Death Pension Benefits

VA law provides for pension payments for a surviving spouse, provided that the veteran had the requisite wartime service, the surviving spouse meets certain net worth requirements, and his or her income is less than the statutory maximum rate of death pension.  38 U.S.C.A. § 1541; 38 C.F.R. §§ 3.3(b)(4), 3.23.  

In determining annualized countable income for pension purposes, all payments of any kind and from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included, except for certain enumerated exclusions that are inapplicable to this case.  See 38 U.S.C.A. § 1503(a); 38 C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a), 3.272.

The rates of pension are published online at VA's benefits website and in the Federal Register.  The maximum annual pension rate (MAPR) is adjusted from year to year.  38 C.F.R. § 3.23.  For the period implicated in this appeal, the decision to award the appellant death pension benefits for one year, from February 2009 to February 2010, was made when the appellant was determined to have no dependents, as at the time of this decision, the Veteran and the appellant's adult son had not yet been determined to be a "helpless child," as defined by VA regulation.  Thus, at the time the appellant was awarded retroactive death pension benefits for the period beginning in February 2009 and ending in February 2010, in order to qualify for VA pension benefits, her annualized income could not exceed the MAPR of $7,933.00.

The evidence reflects that during this period, the appellant received monthly compensation from the Social Security Administration (SSA) of $865.40, which creates an annualized income of $10, 384.80, which exceeds the applicable maximum income cap of $7,933.00.  

However, for purposes of calculating pension benefits, a claimant's total income may be reduced by amounts equal to amounts paid by the claimant for unreimbursed medical expenses, to the extent that such amounts exceed five percent of the maximum annual rate of pension.  38 U.S.C.A. § 1503(a)(8); 38 C.F.R. § 3.272(g).  In that regard, the record indicates that the appellant paid annualized Medicare premiums of $1,156.00, which is an amount exceeding five percent of the maximum income of $7,933.00.  However, a deduction of $1,156.00 from the appellant's annualized income of $10,384.80 totals $9,228.80, which still exceeds the maximum allowable income of $7,933.00.  Nevertheless, although the appellant paid the Veteran's total funeral expenses of $2,995.00 in 1982 at the time of his death, the RO further reduced the appellant's annualized income by $2,545.00, which is the amount of the Veteran's funeral expenses minus the $450.00 burial benefits paid to the appellant.  Thus, when considering this additional deduction, the appellant's annualized income was $6,683.80, which is below the maximum income of $7,933.00, thereby entitling the appellant to death pension benefits for the annualized period from February 2009, the date of her death pension benefits claim, to February 2010.

However, as of February 2010, the RO's calculation of the appellant's annualized income included her monthly SSA benefits and deducted her monthly Medicare premium benefit, but did not include any additional deductions, such as the deduction applied for the Veteran's burial expenses.  Accordingly, the appellant's annualized income of $10,384.80, with a deduction of 1,156.00 for Medicare premiums, totaled $9.228.80, which exceeded the maximum income of $7,933.00.  Thus, the RO properly terminated her death pension benefits at this time.  

As an aside, the Board notes that in January 2015 when determining that the Veteran and appellant's son was properly characterized as a "helpless child," and could therefore be deemed the appellant's dependent, the RO advised the appellant that her son had not been added to her award effective from February 2009, as doing so would mean that she would have been ineligible for the death pension benefits she received from February 2009 to February 2010.  In that regard, as the appellant's son received disability benefits from the SSA, and the appellant and her son's combined annualized income (including a deduction for the Veteran's burial expenses) would have exceeded the maximum allowable income for an appellant with one dependent for the period from February 2009 to February 2010.  Accordingly, by adding the appellant's son as her dependent effective from February 2009, the RO determined that the appellant would have been in receipt of death pension benefits from February 2009 to February 2010 to which she was not legally entitled, thereby creating a related overpayment that the VA would be required to recoup.  Thus, the RO determined that it was in the appellant's best interest not to add her son to her compensation award.  As this decision appears to be beneficial to the appellant, the Board sees no reason to disturb it.  

In sum, as the appellant's annualized income exceeded the maximum allowable income as of February 1, 2010, the RO properly terminated her death pension benefits as of this date as a matter of law.  



ORDER

Termination of the award of VA nonservice-connected improved death pension benefits, effective February 1, 2010, was proper.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


